




[paypalletterhead.jpg]
2211 North First Street
San Jose, CA 95131
paypal.com




July 13, 2015


Marcia Morales-Jaffe
c/o PayPal
2211 North First Street
San Jose, CA 95131


Dear Marcia:


PayPal Holdings, Inc. (“PayPal” or the “Company”) is pleased to offer you the
exempt position of Senior Vice President, Human Resources, at a bi-weekly salary
of $19,230.77, which is equivalent to an annualized salary of $500,000.02.


You will be eligible to participate in the Employee Incentive Plan (EIP) with an
annual bonus based on individual achievement as well as company performance. The
annual bonus period is from January 1 through December 31. Your target bonus for
the EIP is 75% of your annual base salary, pro-rated based on the eligible
earnings paid while you are employed in an EIP eligible position during the
annual bonus period. There is no guarantee any EIP bonus will be paid, and any
actual bonus will be determined after the end of the annual bonus period based
on your eligible earnings as defined in the EIP. To be eligible to receive any
EIP bonus, you must be employed on or before the first business day of the
fourth quarter and you must be employed on the date the bonus is paid. The
payment of any bonus is at PayPal’s sole and absolute discretion and subject to
the terms and conditions of the EIP. PayPal reserves the right, in its sole
discretion, to amend, change or cancel the EIP at any time.


You will also be eligible to receive a one-time make-good bonus payment of
$150,000 (less deductions and applicable taxes). The make-good payment will be
made within two pay periods of your start date.


Following commencement of your employment with PayPal, in accordance with
PayPal’s publicly disclosed equity grant policies, you will be granted (a) a
stock option to purchase shares of PayPal’s common stock, (b) an award of
restricted stock units (“RSUs”), and (c) a target award of performance-based
restricted stock units (“PBRSUs”), as described in the following paragraphs, all
to be granted under Company’s 2015 Equity Incentive Award Plan (the “Plan”). The
grants will be made on the 15th day of the month following the month in which
you commence employment with the Company. The grants described below are
denominated as a U.S. dollar value. For the stock option grant, the number of
shares of PayPal common stock subject to the option will be determined by
dividing the U.S. dollar value of the award by the Average PayPal Closing Price
(as described in this paragraph), multiplying the resultant total by three (3),
and rounding up to the nearest whole number of shares of PayPal common stock.
For the RSU award, the number of shares to be granted will be determined by
dividing the U.S. dollar value of the award by the Average PayPal Closing Price
(as described in this paragraph) and rounding up to the nearest whole number of
shares of PayPal common stock. For the target PBRSU award, the number of shares
subject to the target award will be determined by dividing the U.S. dollar value
of the award by the Average PayPal Closing Price (as described in this
paragraph) and rounding up to the nearest whole number of shares of PayPal
common stock. The “Average PayPal Closing Price” shall be calculated based on
the average of the closing prices of PayPal common stock in




--------------------------------------------------------------------------------




U.S. dollars as reported on the NASDAQ Global Select Market for the period of 10
consecutive trading days ending on (and including) the last trading day prior to
the date of grant.


In accordance with the methodology above, you will be granted a stock option to
purchase PayPal’s common stock valued at USD $400,000, subject to the terms and
conditions of the Plan as well as the terms and conditions of the stock option
agreement (which will be provided to you as soon as practicable after the grant
date and shall be consistent with the publicly disclosed form of option
agreement under the Plan). The exercise price for the stock option will be no
less than the fair market value of PayPal’s common stock, as determined
according to the Plans, on the grant date. Generally, the stock option will vest
and become exercisable (assuming your continued employment with an PayPal
company on each vesting date) over four years as follows: 25% of the shares
subject to the stock option will vest one year after the commencement of your
employment and an additional 1/48th of the shares subject to the stock option
will vest each month thereafter.


You will be granted an award of RSUs valued at USD $600,000 to be granted under
the Plans well as the terms and conditions of the RSU agreement (which will be
provided to you as soon as practicable after the grant date and shall be
consistent with the publicly disclosed form of RSU agreement under the Plan).
Generally, the RSUs will vest and become non-forfeitable (assuming your
continued employment with an PayPal company on each vesting date) over four
years at the rate of 25% a year on each anniversary of the date of grant,
subject to applicable taxes and withholdings.


You will be granted a target award of PBRSUs valued at USD $1,000,000 to be
granted under the Plan as well as the terms and conditions of the PBRSU
agreement (which will be provided to you as soon as practicable after the grant
date and shall be consistent with the publicly disclosed form of PBRSU agreement
under the Plan). The PBRSUs will cover performance over the period January 1,
2015 through December 31, 2016. The target award will be applied only to this
performance period. The actual amount of the award will be determined based on
Company performance and will be subject to the terms and conditions of the
performance plan approved by the Compensation Committee. PBRSUs earned based on
Company performance for the two year period will be granted in early 2017 and
will vest and become non-forfeitable (assuming your continued employment with an
PayPal company on each vesting date) as follows: 50% of the shares subject to
the award on or about March 1, 2017, (the “Initial Vest Date”) and the remaining
50% of the shares on the first anniversary of the Initial Vest Date, subject to
necessary withholding for applicable taxes.


In addition, you will be granted a supplemental award of RSUs valued at USD
$500,000 to be granted under the Plan as well as the terms and conditions of the
RSU agreement (which will be provided to you as soon as practicable after the
grant date and shall be consistent with the publicly disclosed form of RSU
agreement under the Plan). Generally, the RSUs will vest and become
non-forfeitable (assuming your continued employment with a PayPal company on
each vesting date) over four years at the rate of 25% a year on each anniversary
of the date of grant, subject to applicable taxes and withholdings.


Subject to the terms of the Plan, you will be eligible to receive annual equity
compensation grants under PayPal’s Focal review process beginning in 2016.
Subject to the foregoing commitment, the aggregate target grant value and form
of award will be determined by PayPal and approved by the Compensation Committee
of the Board of Directors.


All employees are subject to PayPal’s Insider Trading Agreement, which outlines
the procedures and guidelines governing securities trades by company personnel.
You will be provided with a copy of PayPal’s Insider Trading Agreement. Please
review the Agreement carefully, execute the certification and submit it to
PayPal’s human resources department.


You will also be entitled to the benefits that PayPal customarily makes
available to employees in positions comparable to yours. Please refer to the
benefit plan documents for more details, including eligibility. PayPal reserves
the right, in its sole discretion, to amend, change or cancel the benefits at
any time.


You will be eligible to accrue 20 days of Paid Time Off (“PTO”) per year.






--------------------------------------------------------------------------------




Your employment with the Company is “at-will” and either you or the Company may
terminate your employment at any time, with or without cause or advance notice.
The at-will nature of the employment relationship can only be changed by written
agreement signed by PayPal’s Chief Executive Officer.


Severance Protections.
Although your employment with the Company shall be “at-will” as set forth above,
you may be entitled to severance protection in certain circumstances, as
described below, subject in all instances to you executing and not revoking the
Company’s standard form of release (which shall also contain customary
exceptions for your continued indemnification and coverage under D&O policies,
exclusions for vested benefits under retirement and welfare benefit plans and
equity incentive plans, and reasonable post-employment cooperation covenants
(but for the avoidance of doubt no restrictive covenants or other covenants
imposing limitations on your post-employment activities (the “Release”) within
60 days of your termination of employment, with such amounts or benefits to be
paid and/or provided as of the date the Release becomes irrevocable, provided
that if the 60-day time period following your termination of employment spans
two calendar years, they shall be provided as of the later of the date the
Release becomes irrevocable or the first calendar day of the calendar year
following the year in which your employment terminates.


Termination Outside a Change in Control Period. If, outside a Change in Control
Period (as defined below), your employment as SVP, Human Resources, PayPal is
terminated by the Company without Cause (as defined below) or if you voluntarily
resign for Good Reason (as defined below), then the Company shall provide you
with (a) the Accrued Benefits (as defined below) and (b) a lump sum severance
payment, payable not later than 30 days after you execute a Release and any
revocation period has expired (which, if such payment date could straddle two
calendar years, must occur in the later calendar year), in an amount equal to
the sum of:


(i) (X) in the event that your employment is terminated on or before the one
year anniversary of the date of the commencement of your employment, two times
the sum of (a) your Annual Base Salary and (b) your Bonus Amount; (Y) in the
event that your employment is terminated following the one year anniversary date
of the commencement of your employment but on or before the two year anniversary
of the date of the commencement of your employment, 1.5 times the sum of
(a) your Annual Base Salary and (b) your Bonus Amount; and (Z) in the event that
your employment is terminated following the two year anniversary of the date of
the commencement of your employment, one times the sum of (a) your Annual Base
Salary and (b) your Bonus Amount; and


(ii) any Make-good Cash Payments that are owed to you pursuant to the terms of
this Letter and have not yet been paid as of the date of your termination of
employment; and


(iii) notwithstanding any election you may have made to defer any portion of any
RSUs or PBRSUs, a cash amount equal to the value of any other PayPal equity
awards that are outstanding and unvested as of the date of your termination of
employment which, but for such termination, otherwise would have become vested
pursuant to their respective vesting schedules within 12 months following the
date of such termination (with such value calculated based on the Valuation
Assumptions).


Termination During a Change in Control Period. If, during a Change in Control
Period, your employment as SVP, Human Resources is terminated by the Company
without Cause or if you voluntarily resign for Good Reason, then the Company
shall provide you with (a) the Accrued Benefits and (b) a lump sum severance
payment, payable not later than 30 days after you execute the Release and any
revocation period has expired (which, if such payment date could straddle two
calendar years, must occur in the later calendar year), in an amount equal to
the sum of:


(i) two times the sum of (a) your Annual Base Salary and (b) your Bonus Amount;


(ii) any Make-good Cash Payments that are owed to you pursuant to the terms of
this Letter and have not yet been paid as of the date of your termination of
employment; and


(iii) notwithstanding any election you may have made to defer any portion of any
RSUs or PBRSUs, a cash amount equal to the value of all then unvested PayPal
equity awards that are outstanding




--------------------------------------------------------------------------------




and unvested as of the date of termination of employment (with such value
calculated based on the Valuation Assumptions).


Special Treatment of Equity Awards on Death/Permanent Disability. In the event
that your employment with PayPal terminates due to your death or disability
(within the meaning of PayPal’s long-term disability plan), within thirty (30)
days after the date of such termination of employment, you will receive a cash
payment equal to the value of any PayPal equity awards that were outstanding and
unvested as of the date of such termination which, but for such termination,
otherwise would have become vested pursuant to their respective vesting
schedules within 24 months following the date of such termination (with such
value calculated based on the Valuation Assumptions).


Tax and Other Matters.


Section 409A. The Company may withhold from any amounts payable to you such
federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation. It is intended that the payments
and benefits provided under this Letter shall comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and the regulations relating thereto, or an exemption to Section 409A, and this
Letter shall be interpreted accordingly. Any payments or benefits that qualify
for the “short-term deferral” exception or another exception under Section 409A
shall be paid under the applicable exception. Each payment under this Letter
will be treated as a separate payment for purposes of Section 409A.
Notwithstanding anything to the contrary herein, a termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Letter providing for the payment of amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A and, for purposes of any such
provision of this Letter, references to a “resignation,” “termination,”
“termination of employment” or like terms shall mean separation from service. If
you become entitled to a payment of nonqualified deferred compensation as a
result of your termination of employment and at such time you are a “specified
employee” (within the meaning of Section 409A and as determined in accordance
with the methodology established by the Company as in effect on your date of
termination), such payment will be postponed to the extent necessary to satisfy
Section 409A, and any amounts so postponed will be paid in a lump sum on the
first business day that is six months and one day after your separation from
service (or any earlier date of your death). If the compensation and benefits
provided under this Letter would subject you to taxes or penalties under Section
409A, the Company and you will cooperate diligently to amend the terms of this
Letter to avoid such taxes and penalties, to the extent possible under
applicable law.


Change in Control Golden Parachute Excise Taxes. In the event of a Change in
Control, where an accounting firm designated by the Company determines that the
aggregate amount of the payments and benefits that (but for the application of
this paragraph) would be payable to you under this Letter agreement or any other
plan, policy or arrangement of the Company and any of their affiliates, exceeds
the greatest amount of payments and benefits that could be paid or provided to
you without giving rise to any liability for any excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then you may elect either to (1) pay the
Excise Tax and receive all such payments and benefits as may be payable to you,
or (2) only receive the aggregate amount of such payments and benefits payable
or to be provided to you that would not exceed the amount that produces the
greatest after-tax benefit to you after taking into account any Excise Tax and
other taxes that would otherwise be payable by you (such reduced amount of
payments and benefits, the “Reduced Benefit Amount”). In the event you elect to
receive the Reduced Benefit Amount, however, the reduction in such payments or
benefits pursuant to the immediately preceding sentence shall be made in the
following order: (1) by reducing severance payments based on your Annual Base
Salary and Bonus Amount, if any is then payable, and then (2) by reducing
amounts in respect of any equity-based awards (first in the form of cash
payments, if any are due hereunder, then in respect of any vesting of any such
awards hereunder, and only thereafter in respect of any vesting of any such
awards under any other plan or arrangement).


Definitions.
 
“Accrued Benefits” means (a) prompt payment of any accrued but unpaid annual
base salary through the last day of employment, (b) prompt payment of any
unreimbursed expenses incurred through the last day of employment subject to
your prompt delivery of all required documentation of such




--------------------------------------------------------------------------------




expenses pursuant to applicable employer policies, (c) all other vested
payments, benefits or fringe benefits to which you are entitled under the terms
of any applicable compensation arrangement or benefit, equity or fringe benefit
plan or program or grant (excluding any other severance plan, policy or program)
or this Letter in accordance with the terms of such plan, program or grant,
including any unpaid bonus for any prior fiscal year when it otherwise would
have been paid, and (d) a prorated portion of the eIP bonus, if any, that you
otherwise would have earned and been paid in respect of the fiscal year in which
your employment terminates based on the actual performance of the company for
the full year, with such prorated portion calculated based on the period of time
during such fiscal year that you were employed, relative to the full fiscal year
and only based on the company performance element of the bonus (such prorated
eIP bonus amount, if any, the “Prorated Bonus”). You will receive your Prorated
Bonus on the date that all other participants in the eIP receive their eIP
bonuses in respect of such fiscal year.


“Annual Base Salary” will mean an amount equal to $500,000 (or such greater
amount as in effect immediately prior to your termination date).


“Bonus Amount” will mean an amount equal to 75% of your Annual Base Salary (or
such greater amount as may be established as your target bonus payment
immediately prior to your termination date).


“Cause” shall mean (a) your failure to attempt in good faith to substantially
perform your assigned duties, other than failure resulting from your death or
incapacity due to physical or mental illness or impairment, which is not
remedied within 30 days after receipt of written notice from the Company
specifying such failure; (b) your indictment for, conviction of or plea of nolo
contedere to any felony (or any other crime involving fraud, dishonesty or moral
turpitude); or (c) your commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, or breach of fiduciary duty against the
Company, except good faith expense account disputes.


“Change in Control” shall mean, for purposes of this Letter, a “Change in
Control” as such term is defined in the Plan.


“Change in Control Period” means the period that begins 90 days prior to, and
ends 24 months following, a “Change in Control.”


“Good Reason” means, without your written consent, any of the following events,
whereafter you resign your employment within the periods provided below:
(i) a material reduction in your annual base salary; (ii) a material reduction
in your annual target bonus opportunity; (iii) a material reduction in your
authority, duties or responsibilities as SVP, Human Resources (which would
include your failure to report to the CEO of a publicly traded company); (iv)
following a Change in Control, a requirement by the Company that you relocate
your primary office to a location that is more than 35 miles from the location
of your primary office immediately prior to the Change in Control; or (v) any
other material breach by the Company of this Letter. You will be deemed to have
given consent to the condition(s) described in any of clauses (i) through (v) of
this paragraph if you do not provide written notice to the Company of such Good
Reason event(s) within 60 days from the first occurrence of such Good Reason
event(s), following which the Company shall have 30 days to cure such event, and
to the extent the Company has not cured such Good Reason event(s) during the
30-day cure period, you must terminate your employment for Good Reason no later
than 60 days following the occurrence of such Good Reason event(s) by providing
the Company 30 days’ prior written notice of termination, which may run
concurrently with the Company’s cure period.


“Valuation Assumptions” means, collectively, the following assumptions: (x) each
share of PayPal common stock underlying an award has a value equal to the
average of the closing prices of PayPal common stock as reported on the NASDAQ
Global Select Market for the period of 10 consecutive trading days ending on
(and including) the last trading day prior to the date of your termination of
employment, (y) if the date of your termination of employment occurs during the
performance period with respect to an award of PBRSUs whose target value has
been established prior to the date of your termination of employment, but whose
number of shares of PayPal common stock that would be subject to such award
based on achievement of applicable performance targets has not yet




--------------------------------------------------------------------------------




been granted, then any such award shall be deemed to have been earned and
granted assuming achievement of target performance in respect of the applicable
performance period immediately prior to such date of termination and (z) any
Options that you hold that are outstanding immediately prior to the date of your
termination of employment will be valued based on their spread (i.e., the
positive difference, if any, of the value of each share of PayPal common stock
underlying the Option, as determined pursuant to clause (x) above, less the per
share exercise price of such Option).


You will be entitled to receive a one-time Real Estate Assistance Payment of
$1,000,000 (less deductions and applicable taxes). This taxable payment will be
made within two pay periods of your start date. In the event that your
employment terminates for reason of Cause (as defined above) or you resign for
reasons other than Good Reason (as defined above) after the payment has been
made and prior to completion of one year of service from your start date, the
payment is fully refundable to the Company. If your employment terminates for
reason of Cause (as defined above) or you resign for reasons other than Good
Reason (as defined above) after one year of service, but prior to the two
anniversary from your start date, your repayment obligation for the Real Estate
Assistance Payment will be reduced by 1/24th for every full month of active
employment. No repayment would be required for termination after two years of
employment with the Company. You authorize the Company to withhold from any
compensation otherwise owed to you at the time of termination any amounts
necessary to satisfy your repayment obligations, other than those exempt from
attachment under federal and state laws. To the extent that the amount payable
to the Company pursuant to this paragraph, after taking into account the
payments withheld pursuant to the prior sentence, exceed $100,000, the Company
will allow you to repay such amount as follows: one half (1/2) within 30 days of
termination and the remainder upon the earlier of (i) 30 days after receipt of
your tax refund from filing amended returns for the year in which you received
the Real Estate Assistance Payment, and (ii) 9 months after the date of
termination.


The Company will provide reasonable temporary housing suitable for you in the
Bay Area and will cover the cost of bi-weekly business class commuting for you
or your husband from your home in Florida and the Bay area for up to twelve
months. The Company will also provide assistance related to the sale of a home
in Florida, your purchase of a home in the Bay area, and shipment of household
goods from Florida to the Bay area under the terms of PayPal’s relocation
assistance program for executives. The Company will provide a tax gross up in
connection with the cost of travel, housing and relocation expenses if and to
the extent applicable. The details of the commuting, temporary housing and
relocation arrangements are covered in a separate letter. If, and only to the
extent that a termination for reason of Cause or resignation for reason other
than Good Reason, causes you to have to repay all or a portion of the Real
Estate Assistance Payment in accordance with the paragraph above, you agree that
you will repay (i) all of the amounts pursuant to such letter if the termination
occurs prior to one year of service from your start date, and (ii) all of the
amounts paid to you pursuant to such letter less an amount equal to 1/24th of
such amount times the number of full months of service from your start date and
before two years of service from your start date, in each case on the same
timing as you are obligated to repay the Real Estate Assistance Payment. No
amounts paid to you pursuant to such letter shall be repayable by you if a
termination occurs after the second anniversary of your start date.


You will be also entitled to the benefits that PayPal customarily makes
available to employees in positions comparable to yours. Please refer to the
benefit plan documents for more details, including eligibility. PayPal reserves
the right, in its sole discretion, to amend, change or cancel the benefits at
any time.


You will be eligible to accrue 20 days of Paid Time Off (“PTO”) per year, in
addition to the Company’s regular holidays.


Under federal immigration laws, the Company is required to verify each new
employee’s identity and legal authority to work in the United States.
Accordingly, please be prepared to furnish appropriate documents satisfying
those requirements; this offer of employment is conditioned on submission of
satisfactory documentation. Enclosed is a list of the required documents.


All of us at PayPal are very excited about you joining our team and look forward
to a beneficial and fruitful relationship. However, should any dispute arise
with respect to your employment or the termination of that employment, we both
agree that such dispute shall be conclusively resolved by final, binding and
confidential arbitration rather than by a jury court or administrative agency.
The Company




--------------------------------------------------------------------------------




will bear those expenses unique to arbitration. Please review the enclosed
Mutual Arbitration Agreement carefully.


As a condition of your employment, you must complete both the Mutual Arbitration
Agreement and the enclosed Employee Proprietary Information and Inventions
Agreement prior to commencing employment. These agreements address important
obligations to the Company, both during and after your employment; therefore,
please read both agreements carefully before signing them and submitting them to
PayPal’s human resources department. If you should have any questions about
either agreement, please contact me.


This offer letter, the Mutual Arbitration Agreement, the Employee Proprietary
Information and Inventions Agreement as well as all other enclosed required
documents, contain the entire agreement with respect to your employment. Should
you have any questions with regard to any of the items indicated above, please
call me. Kindly indicate your consent to this offer letter by signing copies of
this letter and returning it to me. All other documents requiring your signature
must be submitted prior to your start date, including but not limited to the
Mutual Arbitration Agreement, the Employee Proprietary Information and
Inventions Agreement, and the Insider Trading Agreement certification.


This offer is contingent upon the results of your background verification and
reference checks. Upon your signature below, this will become our binding
agreement with respect to your employment and its terms merging and superseding
in their entirety all other or prior offers, agreements and communications,
whether written or oral, by you and the Company as to the specific subjects of
this letter.


We are excited at the prospect of you joining our team. We look forward to
having you on board!


Very truly yours,


/s/ Tom Ezrin
Tom Ezrin
Vice President, Compensation & Benefits
PayPal Holdings, Inc.


ACCEPTED:


/s/ Marcia Morales-Jaffe      July 14, 2015
Marcia Morales-Jaffe             Date




Anticipated Start Date:     August 10, 2015










